*11ORDER
The Disciplinary Review Board having filed with the Court a report recommending that BRETT K. KATES of CHERRY HILL, who was admitted to the bar of this State in 1987, and who thereafter was suspended from the practice of law for a period of three months effective August 1, 1994, by Order of this Court dated July 7, 1994, and who remains suspended at this time, be disbarred for violation of RPC 5.5(a) (practicing law while suspended), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And BRETT K. KATES having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that BRETT K. KATES be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*12ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by BRETT K. KATES, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that BRETT K. KATES be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.